Order entered March 4, 2020




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-19-01152-CR
                             No. 05-19-01153-CR
                             No. 05-19-01154-CR
                             No. 05-19-01156-CR
                             No. 05-19-01157-CR

                     JOHNNY MONARREZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

            On Appeal from the 292nd Judicial District Court
                         Dallas County, Texas
     Trial Court Cause Nos. F18-42334-V, F18-11034-V, F18-42333-V,
                      F19-00036-V & F18-42332-V

                                   ORDER

     The reporter’s record is complete. Appellant’s brief is DUE April 2, 2020.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE